Citation Nr: 1525939	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO. 13-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center at Bay Pines, Florida


THE ISSUE

Entitlement to a clothing allowance for 2012 and 2013 calendar years.


REPRESENTATION

Veteran  represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2013 and October 2013 administrative decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran asserts that he is entitled to a clothing allowance for a VA prescribed brace utilized in connection with his service-connected left knee disability.  In this regard the Board notes the December 2009 VA treatment report which demonstrates the Veteran was fitted and provided with a Bledsoe style knee brace.  A January 2010 VA treatment report further reflects that this brace was locked into the fully extended position at that time.

The Veteran has also asserted that he continues to wear the brace to deal with painful flare-ups of his left knee.  In his November 2014 substantive appeal he stated that an orthopedic surgeon in Landstuhl Regional Medical Hospital, Germany recommended that he continue utilizing the VA prescribed brace for the 2012 calendar year.  Records from his treatment in Germany have not been associated with the claims file nor does it appear that a request for these records has been made.

Additionally, the September 2014 statement of the case (SOC) reflects that the Chief of Prosthetic and Sensory Aid Service at VAHCS Bay Pine determined that the Bledsoe brace was an elastic and wrap around (non-rigid device) brace that did not qualify for the clothing allowance.  This conclusion does not appear to coincide with a January 2010 treatment report which indicated that the brace could be locked into place.  As the conclusion that the Veteran's knee brace is a non-rigid device is not supported by the medical record, remand is required to clarify the nature of the Bledsoe brace, and to determine whether it tends to wear and tear clothing, and, whether it does in fact wear and tear the Veteran's clothing.  

Finally, while on remand, efforts must be undertaken to obtain the Veteran's updated VA treatment records to determine if an additional brace was prescribed sometime after 2010.  

Accordingly, the case is REMANDED for the following action:

1. The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).

2. Obtain any outstanding VA treatment records from January 2010 to the present pertinent to the claim on appeal.  Additionally, contact that Veteran and request that he identify any private treatment received for his left knee disability, to include treatment at Landstuhl Regional Medical Hospital in Germany, and authorize VA to obtain any identified records.  All attempts to obtain the VA records, or any identified private treatment records, should be documented.

3. Thereafter, undertake any necessary action(s) to obtain an opinion from the Under Secretary for Health, or a designee of that position, which certifies (I) whether the Veteran's knee brace is necessary for his service-connected left knee disability, to include any manifestations of or conditions secondary to the left knee and, if so, (II) whether it the appliance tends to wear or tear his clothing.  This opinion should encompass the Bledsoe brace as well as any other brace prescribed since January 2010 and should address the reports of knee pain documented in the December 2009 and January 2010 VA orthopaedic treatment records.

If any opinion is offered by a party other than the Under Secretary for Health, proper documentation must be associated with the file indicating that the opining party is a "designee" of the Under Secretary for Health. 

It should be requested that any stated opinion be accompanied by a fully stated rationale citing to pertinent facts within the record, to include the Veteran's competent and credible statements regarding the effect of his knee brace on his clothing.

4. Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




